COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-18-00124-CR


EX PARTE JEFFERY POOL

                                     ----------

          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY
                     TRIAL COURT NO. 187,799-A

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      Appellant Jeffery Pool appeals the trial court’s denial of his application for

a writ of habeas corpus. Because the court of criminal appeals has determined

that pretrial habeas proceedings are not an appropriate avenue for raising a

claim related to the Interstate Agreement on Detainer’s Act (IAD), we dismiss the

appeal for lack of jurisdiction. See Ex parte Doster, 303 S.W.3d 720, 727 (Tex.

Crim. App.), cert. denied, 560 U.S. 957 (2010).




      1
       See Tex. R. App. P. 47.4.
                                  Background

      This case centers upon the extradition of Pool from Washington to Texas.

The State of Texas indicted Pool for two counts of aggravated robbery in July

2015. At the time, he was incarcerated in Washington state. Texas began the

extradition process by filing a petition under Article IV of the IAD. See Tex. Code

Crim. Proc. Ann. art. 51.14 (West 2018). Pool contested the extradition in the

Washington trial court. The trial court appointed an attorney to represent Pool,

held a hearing, and approved the extradition to Texas. The Washington trial court

entered the following findings:

      1. That the defendant, Jeff[er]y Lamont Pool, is the same person
      whose temporary custody has been requested by the District
      Attorney’s Office, Wichita, Texas;

      2. That there is an outstanding warrant pending against defendant
      Jeff[er]y Lamont Pool, in the 30th Judicial District Court, State of
      Texas; and

      3. That the request for temporary custody of the defendant is in
      proper form and complies with the Interstate Agreement of
      Detainers.

      Once in Texas, Pool filed an application for writ of habeas corpus in which

he alleged that Washington state had violated the requirements of the IAD during

the extradition process. He specifically alleged that Washington did not hold him

for 30 days as required by article 51.14, Article IV(a); that the appropriate party

did not approve, record, or transmit the request as required by article 51.14,

Article IV(a); that information required to be transmitted under article 51.14,

Article IV(b) was not transmitted; and that he was not provided a meaningful


                                        2
opportunity to challenge the legality of the extradition as required by article 51.14,

Article IV(d) and due process. See id. Article IV(a)–(b), (d).

      The trial court held a hearing, during which Pool’s attorney advanced the

same arguments.      The trial court denied Pool’s application and this appeal

followed.

                                    Discussion

      It is well-established that appellate courts must be careful “to ensure that a

pretrial writ is not misused to secure pretrial appellate review of matters that in

actual fact should not be put before appellate courts at the pretrial stage.”

Ex parte Smith, 178 S.W.3d 797, 801 (Tex. Crim. App. 2005) (internal quotation

marks omitted). This is because pretrial habeas relief “should be reserved for

situations in which the protection of the applicant’s substantive rights or the

conservation of judicial resources would be better served by interlocutory

review.” Ex parte Weise, 55 S.W.3d 617, 620 (Tex. Crim. App. 2001).

      The court of criminal appeals has already determined that judicial economy

is not served through the interlocutory appeal of the denial of an IAD-based

pretrial writ application and has therefore concluded that “pretrial habeas

proceedings are not an appropriate avenue for raising an IAD claim.” Doster,
303 S.W.3d at 726–27.        Pool has not addressed the Doster opinion in his

arguments, and we are bound by the decisions of the court of criminal appeals,

see Wiley v. State, 112 S.W.3d 173, 175 (Tex. App.—Fort Worth 2003, pet.




                                          3
ref’d). We therefore dismiss this appeal for lack of jurisdiction. See Tex. R. App.

P. 43.2(f).

                                   Conclusion

      Having held that we lack jurisdiction, we dismiss this appeal. See Doster,
303 S.W.3d at 727; Tex. R. App. P. 43.2(f).


                                                   /s/ Bonnie Sudderth

                                                   BONNIE SUDDERTH
                                                   CHIEF JUSTICE

PANEL: SUDDERTH, C.J.; WALKER and BIRDWELL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 16, 2018




                                        4